UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2302



WIEH GEORGE KUN,

                                              Plaintiff - Appellant,

          versus


BERKELEY COUNTY GOVERNMENT,

                                               Defendant - Appellee,

          and


SOUTH CAROLINA EMPLOYMENT SECURITY COMMISSION,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-00-790-2-18)


Submitted:   March 28, 2002                 Decided:   April 17, 2002


Before WIDENER, NIEMEYER, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wieh George Kun, Appellant Pro Se. Stephen Lynwood Brown, YOUNG,
CLEMENT, RIVERS & TISDALE, Charleston, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Wieh George Kun appeals the district court’s order granting

summary     judgment    to   the     Appellee    on     his   race    and    sex

discrimination claims under Title VII of the Civil Rights Act of

1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp. 2001).

We have reviewed the record and the district court’s opinion

accepting    the   magistrate      judge’s   recommendation     and   find   no

reversible error.      Accordingly, we affirm on the reasoning of the

district court. See Kun v. Berkeley County Gov’t, No. CA-00-790-2-

18 (D.S.C. Oct. 2, 2001).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and    argument   would   not   aid    the

decisional process.




                                                                      AFFIRMED




                                       2